Citation Nr: 0523123	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an overpayment of $7,932 of disability 
compensation benefits was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $7,932.

(The issue of entitlement to service connection for a bladder 
condition is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2000 
and October 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
waiver of recovery of overpayments of $3,696 and $4,236, 
respectively.  Notices of Disagreement were received in 
September 2000 and December 2000, respectively.  Statements 
of the Case were issued in October 2000 and February 2001, 
respectively.  Timely appeals were received in December 2000 
and March 2001, respectively.  

In October 2001, the Board remanded the veteran's appeals for 
further development and procedural compliance in notifying 
the veteran of the pertinent laws and regulations relating to 
his claims.  In July 2003, the RO issued a Statement of the 
Case as to the validity of the overpayment.  In November 
2004, a Supplemental Statement of the Case was issued, and 
the veteran's appeals have been returned to the Board for 
final consideration.


FINDINGS OF FACT

1.  A November 1998 rating decision granted the veteran 
entitlement to total disability compensation based upon 
individual unemployability, and his dependents were found 
entitled to Dependents' Educational Assistance (DEA).  

2.  During the relevant period, the veteran had two children 
above the age of 18 who attended school for whom he received 
additional monthly VA compensation.  

3.  The overpayments at issue, $3,696 and $4,236, were 
created as a result of the veteran receiving additional VA 
compensation while his children were receiving DEA 
(Dependents Educational Assistance) under 38 U.S.C.A. Chapter 
35, and are technically valid

4.  Recovery of the overpayments in the amount of $7,932 from 
the veteran would be against equity and good conscience.


CONCLUSIONS OF LAW

A waiver of recovery of two overpayments of compensation 
benefits in the total amount of $7,932 is warranted.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is service connected for multiple disabilities.  
In November 1998, the RO determined he is totally disabled 
due to his service-connected disabilities and granted him a 
100 percent disability rating due to individual 
unemployability (TDIU) effective on October 20, 1997.  Prior 
to October 20, 1997, the veteran's two children, a boy and a 
girl who are twins, turned age 18.  In March 1996, the 
veteran filed a VA Form 21-674 for each child, advising VA 
that both children were about to turn age 18 and would be 
attending school after their 18th birthday.  In April 1996, 
the RO notified the veteran of amendments made to his 
disability compensation award, specifically stating that his 
compensation included additional benefits for his spouse and 
children.  The letter also indicated that payments would be 
continued for his daughter, based on school attendance, until 
September 1, 2000, and for his son, based on school 
attendance, until July 1, 2000.

In the November 1998 rating decision that granted the veteran 
TDIU, the RO also established eligibility to Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 
effective October 20, 1997.  The cover letter dated November 
13, 1998, advised the veteran that his spouse and children 
were eligible for DEA, and indicated that the pamphlet, 
"Summary of Education Benefits," was enclosed explaining 
the program.  The RO also sent a letter setting forth the 
veteran's amended disability compensation award, indicating 
that included were additional benefits for his spouse and 
children and setting forth the period that payments for his 
children would continue based on school attendance.  

The DEA files for the veteran's children have been associated 
with the claims file as directed in the Board's October 2001 
remand.  The files indicate that the RO in Atlanta, Georgia, 
handled their DEA claims.  The file on the veteran's son does 
not include the application for DEA benefits or the initial 
grant of those benefits.  The veteran's claims folder, 
however, includes a VA Form 22-8945 Education Award dated May 
20, 1999, which shows that his son was awarded DEA benefits 
commencing August 24, 1998.

The daughter's file contains an application for DEA benefits 
filed in February 1999.  In March 1999, the Atlanta RO sent 
the daughter a certificate of eligibility.  A VA Form 22-
8945, Education Award, was issued on May 18, 1999, granting 
the veteran's daughter DEA benefits commencing on August 27, 
1998.

The Atlanta RO notified the St. Petersburg RO in June 1999 
that it awarded DEA benefits to the veteran's children.  In 
December 1999, the St. Petersburg RO notified the veteran 
that it received information that his son started receiving 
DEA benefits on August 24, 1998, and advising him that it 
planned to reduce his monthly payments effective that date.  
The letter also advised him that such reduction would result 
in an overpayment of benefits received by the veteran, and 
that he had 60 days to respond and submit new evidence as to 
why the reduction should not be made.  In response the 
veteran filed a claim for waiver of recovery of the 
overpayment in April 2000.  In May 2000 the RO notified the 
veteran of the reduction to his monthly compensation due to 
removal of his son as a dependent as of August 24, 1998, and 
advised him that this action resulted in an overpayment.  In 
August 2000, the RO denied the veteran's claim for a waiver 
of recovery of the overpayment, which the RO calculated to be 
$3,696.  In denying the waiver request, the RO found that the 
veteran was at fault for the creation of the overpayment 
because he received benefits that he knew or should have 
known he was not entitled to receive, and that he would be 
unjustly enriched if he did not pay back the overpayment.  
The veteran appealed that denial to the Board.

Also in May 2000, the RO notified the veteran that it had 
received information that his daughter was receiving DEA 
benefits, and advising him that it intended to reduce his 
monthly compensation accordingly as of August 27, 1998.  
Again the veteran was given 60 days before the reduction to 
submit evidence.  In August 2000 the RO notified the veteran 
that it had removed his daughter as a dependent and reduced 
his award effective August 27, 1998, creating an overpayment 
that the veteran would have to repay.  The veteran filed a 
claim for waiver of recovery of the overpayment, calculated 
to be $4,236, in September 2000, which the RO denied in 
October 2000 for the same reasons as the previous denial.  
The veteran appealed that denial to the Board.

For ease of consideration, the Board has combined these two 
appeals and will handle them as one.  The veteran has argued 
that the indebtedness is not valid, or, alternatively, that a 
waiver should be granted.

Validity of Overpayment  

Chapter 35 of Title 28 of the United Stated Code provides for 
educational assistance to the dependents of a veteran if that 
veteran has a total disability permanent in nature resulting 
from a service-connected disability.  38 U.S.C.A. 
§ 3501()(1)(A)(ii).  The commencement of a program of 
education or special restorative training under Chapter 35 
shall be a bar to subsequent payments of compensation, 
dependency and indemnity compensation (DIC), or pension; or 
to increased rates, or additional amounts, of compensation, 
DIC, or pension.  38 U.S.C.A. § 3562.  See also 38 C.F.R. 
§ 3.667(f) (Pension, compensation or DIC may not be 
authorized after a child has elected to receive educational 
assistance under 38 U.S.C. Chapter 35 (see § 3.707 and 
§ 21.3023 of this chapter).).  The conditions applicable to 
the bar to payment of compensation for a child concurrently 
with educational assistance allowance under Chapter 35 are 
set forth in 38 C.F.R. § 21.3023.  38 C.F.R. § 3.707(a).  A 
child who is eligible for educational assistance and who is 
also eligible for pension, compensation or DIC must elect 
whether he or she will receive educational assistance or 
compensation.  An election of educational assistance either 
before or after the age of 18 years is a bar to subsequent 
payment, increased rates, or additional amounts of pension, 
compensation or DIC on account of the child, based on school 
attendance on or after the age of 18 years.  38 C.F.R. § 
21.3023.

The veteran's children elected to receive DEA benefits when 
they filed their applications.  At the same time, the veteran 
was receiving monthly compensation payments, including 
additional amounts for his wife and children.  The 
overpayments are, therefore, technically valid.  

Waiver of Recovery of Overpayment

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994). "There is no all-embracing definition of 'fraud' 
and the existence or lack of fraud is a case-specific 
conclusion based on all facts in each instance."  VAOPGCPREC 
4-85.

The Committee determined that no fraud, misrepresentation, or 
bad faith is involved in this case, and the Board agrees.  
The veteran has earnestly asserted that he was told that his 
children applying for DEA benefits would not affect his 
award.  There certainly is no evidence presented to suggest 
that his actions were fraudulent, or that he has 
misrepresented anything, or that he has been seeking this 
waiver in bad faith.

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.  Recovery of the overpayment 
shall be waived if it is determined that recovery of the 
indebtedness would be against equity and good conscience. 38 
C.F.R. § 1.963(a).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
VA's fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of benefits 
or recovery would nullify the objective for which the 
benefits were intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965.

These six non-exclusive elements each must be addressed to 
determine whether the facts and circumstances in a particular 
case dictate that collection of an overpayment would be 
against equity and good conscience.  Id; see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  In considering the evidence 
of record, the Board finds that greater weight must be placed 
on the balancing of faults in this case.  The veteran has 
essentially argued that VA was at fault with regard to the 
duplicate payments.  In this case, unlike the RO, the Board 
finds that the veteran bears essentially little or no fault 
in the creation of the overpayment of compensation.  
Moreover, because of the chronology of events and action by 
VA in this case, he cannot be held accountable for the 
overpayments at issue.  

The record shows that in May 1999, VA awarded DEA benefits to 
the veteran's two children retroactive to August 1998.  The 
Board finds that, in this case, the veteran should not be 
held responsible for a debt created by action of a VA office 
in authorizing a dependent's retroactive educational 
assistance award for the same period of time in which the 
veteran was already receiving additional dependency 
compensation for that dependent.  There was no attempt to 
offset the DEA award or to minimize or avoid the creation of 
the debt by VA.  The record does not show that the veteran 
was ever notified of the retroactive award of DEA benefits, 
or that such an award would create an overpayment and giving 
him and his children the option to receive benefits 
prospectively.  It appears that the veteran only learned of 
the DEA benefit awards and the overpayments when he was 
informed of the erroneous payment of duplicate benefits in 
VA's December 1999 and May 2000 letters.  

The Board also notes that, despite having been notified by 
the Atlanta RO within one month after the award of DEA 
benefits to the veteran's children, the St. Petersburg RO did 
not take any action until December 1999, when it notified the 
veteran by letter of a potential overpayment, but only as to 
the compensation received for his son.  It did not actually 
reduce his award, however, until May 2000, 11 months after it 
was notified of the DEA award.  As for his daughter's DEA 
award, the RO did not notify the veteran until May 2000 of 
the potential overpayment, and did not reduce his award until 
August 2000, 14 months after being notified of her DEA award.  
It is reasonable for the veteran to assume that VA would make 
the proper adjustments to his compensation in a timely 
fashion, particularly since VA had done so in the past.  The 
Board finds, however, that VA did not act in a timely fashion 
so to minimize the overpayment of compensation benefits to 
the veteran.

In addition, the veteran argues that he sought the advice of 
a counselor from either his representative or VA (he has 
stated both), and that he was told that the statement on the 
DEA application relating to the prohibition of receipt of 
future payments of compensation, pension or DIC applies only 
to his children, not to him.  No matter who the veteran 
obtained the advice from, it is clear that the veteran did 
not understand that, by his children receiving DEA benefits, 
he was relinquishing the portion of his monthly compensation 
that he received for them.  Thus, the Board finds that VA is 
primarily at fault in the creation of the overpayments at 
issue.

Concerning the third element, "undue hardship," the Board 
notes that, during the pendency of this appeal, the veteran 
paid off the overpayments in their entirety.  Although he 
alleged undue hardship, he has not presented any evidence 
showing that repayment actually caused him any undue 
financial hardship.  

Concerning the fourth element, given that the veteran's 
children were being paid Chapter 35 benefits, the recovery of 
the overpayment would not defeat the purpose of paying 
benefits by nullifying the objective for which the benefits 
were intended, namely, payment of additional compensation on 
the basis of the children's educational pursuits.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  As detailed in the discussion 
above, the Board finds that the fault for creation of the 
overpayment essentially lies with VA.  Therefore, the receipt 
of VA benefits by the veteran did not constitute an unfair 
gain to the veteran.  

Finally, concerning the sixth element, the veteran has not 
claimed, nor does the evidence show, that he incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  

The facts and circumstances of this case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  Particularly in light of the evidence 
with regard to the first, second and fifth elements under 
38 C.F.R. § 1.965, the Board finds that recovery of the 
overpayments from the veteran would be against equity and 
good conscience.  Accordingly, a waiver is warranted.

In light of the result here (a full grant of the claim for 
waiver of recovery of overpayment), the Board finds that a 
detailed discussion of the Veterans Claims Assistance Act of 
2000 is unnecessary.


ORDER

The overpayment of $7,932 of disability compensation benefits 
was properly created.

Waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $7,932 is granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


